OPINION — AG — "WE REQUEST AN OPINION TO THE CONSTITUTIONALITY OF SENATE JOINT RESOLUTION NO. 24 OF THE 1963 LEGISLATURE. THIS DEALS WITH THE MATTER OF SEGREGATION TWO DOLLARS OF THE COST COLLECTED IN TRAFFIC CASES, WITH CERTAIN EXCEPTIONS, TO BE DEPOSITED TO A SPECIAL DRIVER EDUCATION FUND.?" — THE DISPOSITION OF THE PROCEEDS OF FINES AND BAIL FORFEITURES, ARISING OUT PROSECUTIONS FOR TRAFFIC VIOLATIONS IS A PROPER SUBJECT MATTER OF LEGISLATION. BASED UPON THE CONSTITUTIONAL QUESTIONS BEFORE US AT THIS TIME, IT IS THE AG OPINION THAT SENATE JOINT RESOLUTION NO. 24, SPECIFICALLY SECTION 9, THEREOF IS CONSTITUTIONAL.   QUESTION: "IS 20 O.S. 1961 141 [20-141] STILL VALID (20 O.S. 1963 Supp., 141 [20-141])?" — NO OPINION CAN BE RENDERED BY THIS OFFICE IN ANSWER TO YOUR QUERY UNLESS AND UNTIL THE SAME IS SET FORTH IN SUCH MANNER AS TO ADVISE US THAT THE SAME PERTAINS TO THE DUTIES OF YOUR OFFICE AS COUNTY ATTORNEY, WITHIN THE CONTEMPLATION OF 74 O.S. 1961 18 [74-18](B) CITE: 11 O.S. 1961 542 [11-542], 11 O.S. 1961 542 [11-542](B), 11 O.S. 1961 542 [11-542](C), 11 O.S. 1961 542 [11-542] [11-542](D) (CHARLES OWENS)